Citation Nr: 1316297	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to December 5, 2011, for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA). 

During the course of this appeal, a rating decision dated in July 2012 granted a 100 percent disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), effective December 5, 2011.  Accordingly, the only issue currently on appeal is as noted on the title page of this decision. 


FINDING OF FACT

Prior to December 5, 2011, the Veteran's service-connected PTSD was manifested by depressed and/or anxious mood, restricted affect, irritability, exaggerated startle response, hypervigilance, chronic sleep impairment, nightmares, and few social relationships. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 percent for PTSD prior to December 5, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, in response to the Board's September 2011 Remand, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Efforts to secure the Veteran's records from the Social Security Administration were unsuccessful and the RO issued a formal finding of unavailability regarding these records, and informed the Veteran.  

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated as 50 percent disabling for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

Finally, a maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted the Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a). DSM-IV at 46-47. 

The Veteran is appealing the initial rating that was assigned for his PTSD disability after service connection was granted.  Thus, he is in effect, asking for a higher rating effective from the date service connection was granted and, in this case, prior to December 5, 2011, when a 100 percent evaluation became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  As a 100 percent evaluation was assigned by the RO in July 2012 effected from December 5, 2011, this decision will discuss the evidence prior to that time only.  

VA outpatient treatment records beginning in 2004 show treatment for complaints of depression and PTSD in April 2004.  The Veteran had complaints of depression, unable to get along with others, and flashbacks.  He was oriented, depressed, and tearful when speaking about Vietnam.  Later that same day, the Veteran reported social withdrawal, not getting along with others, and anhedonia.  He denied a history of suicidal thoughts or low energy.  He reported having sleep problems, recurrent thoughts of Vietnam, avoiding people, having a startle response, and being hypervigilant.  He reported alcohol use and that the day prior he had consumed a 1/2 pint of gin and a 6 pack of beer.  He was casually dressed with fair grooming, psychomotor retardation, speech slowed, mood depressed, and a tearful affect.  He had no homicidal or suicidal inclinations and no auditory hallucinations.  PTSD and bipolar disorder were diagnosed, as was alcohol dependence. 

Also in April 2004, the Veteran underwent a VA psychiatric biopsychosocial assessment.  The Veteran denied suicide attempts or suicidal ideation, being a danger to others, paranoia, and auditory or visual hallucinations.  The examiner noted that records showed a period of increased energy, with rapid speech and rapid thoughts that lasted five years.  The examiner stated that as to PTSD symptoms, the Veteran reported not getting along with others, anhedonia, daily thoughts of Vietnam, being hypervigilant, having a startle response, and flashbacks.  The examiner noted that the Veteran was married for four years and separated for six months, and that he was in contact with his 20-year-old son from a previous relationship.  The Veteran was injured on the job in 1994, after 20 years of working with a gas company.  On examination, the Veteran was casually dressed and interactive, with a restricted affect and dysphoric mood.  His thought processes were linear and goal oriented, and his thought content was free of audio or visual hallucinations, suicidal attempts, suicidal ideation or being a danger to others.  Content was positive for cold sweat flashbacks, startle response and preoccupation with Vietnam.  Impulsivity was not observed.  Immediate, recent, and remote memory were intact.  Cognition was within normal limits, insight was questionable, and judgment was adequate.  The Axis I diagnoses were: alcohol dependence, nicotine dependence, PTSD, and history of bipolar disorder.  The GAF score was 51.  

At a VA examination in January 2005, the Veteran reported having recurrent recollections of the traumas of Vietnam, with frequent nightmares and flashbacks.  He reported that he stayed home, has one good friend, and did not socialize with anyone else.  He endorsed poor sleep, irritability, and an exaggerated startle response.  It was noted that he had been married three times and was about to go through his third divorce.  The Veteran reported he had a 30 year old son from whom he was somewhat estranged.  The Veteran stopped working in 2003, after 20 years due to a work-related injury. 

On examination, he was well groomed and well dressed.  He was pleasant, polite, and cooperative.  There were no abnormal movements, psychomotor retardation, or agitation.  His speech was of normal rate and rhythm.  His mood was described as "okay."  His affect was restricted and depressed.  His thought processes were linear, logical, and goal directed.  His thought content was positive for flashbacks; there were no suicidal or homicidal ideations.  Insight and judgment were reasonable.  He was oriented and on memory testing, he could recall one of three objects after five minutes.  He was able to subtract $1.35 from $5.00 correctly.  He could perform serial threes from twenty, and could spell the word "world" backwards.  The Axis I diagnosis was PTSD and alcohol dependence in early, full remission.  The GAF score assigned was 55.  The examiner noted that the Veteran's service-connected PTSD symptoms impaired his social, occupational, and marital function.  The examiner summarized that the Veteran had occasional flashbacks and sleep impairment, but he did not have impairment of thought process or communication; inappropriate behavior; suicidal or homicidal thoughts, ideations, plans, or intent; memory loss or impairment; obsessive or ritualistic behaviors; panic attacks; depressed mood; or impaired impulse control.  It was noted that he was able to maintain personal hygiene, was oriented to person, place, and time, and had relevant and logical rate and flow of speech.  

In a February 2006 letter, a private physician indicated that the Veteran was a patient and the diagnosis was PTSD.  It was stated that based on his evaluation, the Veteran's GAF score was 40.  The examiner reported that the Veteran had depression, crying spells, and nightmares.  His affect was blunted and it was stated that he was having memory problems.  The examiner indicated that the Veteran had tearful speech, a depressed mood, and tight associations.  His insight was blunted, as was his judgment.  Problems with concentration were noted, as were flashbacks.  

VA outpatient records show that in May 2006, the Veteran's mood was noted to be good.  He was sleeping five to six hours a night and his sleep was "sometimes" interrupted by nightmares or back pain.  His concentration was good.  He was alert and oriented in all spheres.  He was euthymic and his affect was bright.  There were no racing thoughts or pressure of speech.  There were no psychotic features of form or content.  His memory was grossly intact and there was no suicidal or homicidal ideation.  The finding was PTSD, with residual nightmares, but otherwise stable.  In July 2006, the Veteran complained of insomnia.  He was euthymic, alert, and oriented in all spheres, with a bright affect.  There were no racing thoughts or pressure of speech.  There were no psychotic features of form or content.  The Veteran's memory was grossly intact and there was no suicidal or homicidal ideation.  The finding was insomnia and PTSD, with nightmares and flashbacks.  In September 2006, insomnia and nightmares were reported.  In November 2006, the Veteran's nightmares had decreased, but he had problems with hearing helicopters, especially at night.  The findings in September and November 2006 on examination were the same as those noted in May and July 2006.  

During his hearing before the Board in May 2011, the Veteran testified that he did not get along with his son, and that he had no friends.  He reported that he mostly stayed home and watched television.  He stated that he visited his sister and that she cooked and did his laundry.  He stated that his memory was short term, and that he had sleep problems, including nightmares.  He noted having flashbacks, anxiety, and that he looked out of windows frequently when helicopters flew over his neighborhood.  He indicated that he believed he was unemployable due to his PTSD.  

In August 2011, the Board received a statement from the Veteran's sister.  She stated that she had been caring for the Veteran and giving him assistance with his cooking, laundry, cleaning, and personal hygiene due to PTSD and his physical ailments.  She stated that he had trouble sleeping due to PTSD, as well as pain in this back, shoulders, and hands.  

The Veteran's GAF scores do not demonstrate a rating in excess of 50 percent assigned for PTSD symptomatology prior to December 5, 2011.  Massey v. Brown, 7 Vet. App. 204, 207 (1994) (noting that a GAF score is highly probative, as it relates directly to a Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria).  The Veteran's GAF scores that were assigned throughout the appeal period in question were from 40 to 55, which upon review of the evidence demonstrate symptoms that are chronic and expectable reactions to psychosocial stressors, such as having few friends and avoidance and hypervigilance in crowds with moderate impairment in social or occupational functioning with occasionally severe symptoms.  See DSM-IV at 46-47. 

An isolated GAF score of 40 was assigned by the March 2006 private examiner.  However, given the actual psychiatric symptoms shown in this case during this time period, the Board finds that level of overall psychiatric impairment shown is more consistent with the assigned 50 percent rating.  Additionally it is noted that VA outpatient treatment records subsequent to March 2006 and VA records and examination reports prior to March 2006 do not show manifestations that reflect symptoms reflective of a GAF score of 40.  
 
Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id; see also 38 C.F.R. § 4.126 (2012); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Based on the totality of the evidence, the Veteran's PTSD symptoms do not meet the criteria for a rating in excess of 50 percent at any time prior to December 2011.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Overall, during this period the Veteran's PTSD was manifested by depressed and anxious mood, restricted affect, irritability, exaggerated startle response, hypervigilance, chronic sleep impairment, nightmares, and few social relationships.  The Veteran expressed an inability to establish and maintain effective relationships and socially isolated himself.  Although he had limited relationships, he maintained a relationship with his sister.  He also indicated that he had one good friend.  Additionally, the Veteran's symptoms did not include suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently that was illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  As to occupational impairment, it is noted that the Veteran is unemployed; however he has indicated that he was placed on disability due to orthopedic problems caused by a work related injury.  

The Board has considered the statements of the Veteran and his sister as to the extent of his symptoms prior to December 5, 2011, as these statements are competent evidence that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 470.  However, the symptoms prior to December 5, 2011 described by the Veteran and his sister are consistent with the medical evidence and the criteria for a 50 percent rating.  In evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208.  To the extent that the Veteran or his sister suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, these statements are not competent evidence of such an assertion.  Thus the lay statements do not support that a rating in excess of 50 percent prior to December 5, 2011, is warranted.  

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective and until December 2011, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126 (1999); cf. 38 C.F.R. § 3.344 (2012) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Accordingly, the Veteran's symptoms do not meet the schedular criteria for a rating in excess of 50 percent for PTSD at any time prior to December 5, 2011.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated pursuant to C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD was manifested by depressed and/or anxious mood, restricted affect, irritability, exaggerated startle response, hypervigilance, chronic sleep impairment, nightmares, and few social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 50 percent disability rating for PTSD.  Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the 50 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, the Veteran submitted a specific claim for TDIU in October 2006; it was denied in a rating decision issued in July 2007.  The appellant was notified of that decision in July 2007, but he did not initiate an appeal.  

Finally, in reaching the decision that a rating in excess of the 50 percent evaluation is not warranted prior to December 5, 2011, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to December 5, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD prior to December 5, 2011, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


